Citation Nr: 1314279	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  05-39 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for chronic back pain, status post lumbar fusion.

2. Entitlement to service connection for a skin rash of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from March 1959 to February 1961 and from April 1961 to November 1975, including service in the Republic of Vietnam from August 1966 to August 1967.  The character of discharge for the Veteran's periods of service from March 1959 to February 1961 and April 1961 to March 1969 was honorable.  Significantly, however, the character of the Veteran's discharge for his period of service from May 21, 1969 to November 20, 1975 was "under other than honorable conditions."

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2009, the Board remanded the claims to the agency of original jurisdiction (AOJ) for further development.  In November 2010, a previously misplaced claims folder was associated with the Veteran's claims file.  This claims folder revealed that the RO denied entitlement to service connection for spondylolysis in a March 1976 rating decision because the Veteran's low back pain began during a period of service from which he had received an "other than honorable discharge" and which had been found by VA to be under "dishonorable" conditions; namely, his period of service from April 1961 to November 1975.  The Veteran appealed the RO's March 1976 decision to the Board which, in a September 1976 decision, determined that insofar as the Veteran's period of service from April 1961 to November 1975 was terminated under dishonorable conditions, the Veteran was not entitled to VA benefits based on this period of service.  In light of the foregoing, the Board recharacterized the Veteran's claim of entitlement to service connection for chronic back pain, status post lumbar fusion as a petition to reopen a claim of entitlement to service connection for chronic back pain, status post lumbar fusion (low back disorder) in August 2011.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 (2012).  The Board remanded both claims to the AOJ for further development and consideration.

In September 2012, the Board reopened the claim of entitlement to service connection for a low back disorder because correspondence from the National Personnel Records Center (NPRC) indicated that the Veteran's periods of service from March 1959 to February 1961 and April 13, 1961, to May 20, 1969, had been determined to be honorable for VA purposes.  Therefore, the Veteran is entitled to all VA benefits for any disabilities determined to be service connected during this period.  NPRC indicated that service from May 21, 1969 to November 20, 1975, had been determined to be one period of service and that the discharge for this period of service was dishonorable for VA purposes.  Therefore, the Veteran is entitled to heath care under Chapter 17, Title 38 U.S.C., but no other VA benefits for any disabilities incurred in or aggravated during this period of service.  The Board remanded both service connection claims to the AOJ for further development and consideration.  All development has been completed.

Since the issuance of the March 2013 supplemental statement of the case, updated VA treatment records have been associated with the electronic, "Virtual VA", claims file.  However, since the claims have been granted herein, a remand for RO review is not necessary.  38 C.F.R. § 20.1304 (2012).


FINDINGS OF FACT

1. The Veteran's low back disorder is as likely as not attributable to his periods of honorable service.

2. The Veteran's skin rash of the lower extremities is as likely as not related to his periods of honorable service.


CONCLUSIONS OF LAW

1. The Veteran has a low back disorder that was incurred during his periods of honorable service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2. The Veteran has a skin rash of the lower extremities that was incurred during his periods of honorable service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may also be granted as a matter of presumption.  Significantly, some diseases have been presumptively associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309 (2012).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2012).

The Veteran's DD-214 indicates he served in Vietnam during the Vietnam Era from August 1966 to August 1967; therefore, he is presumed to have been exposed to herbicides.  See 38 C.F.R. §§ 3.307, 3.309.  Unfortunately, low back disorders are not listed as presumptive disorders under 38 C.F.R. § 3.309(e) and while certain skin conditions are listed as presumptive disorders, the Veteran's rash has not been diagnosed as chloracne or other acneform disease consistent with chloracne.  Consequently, he is not entitled to service connection for either disability based on the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.

A. Low Back Disorder

The Veteran seeks service connection for a low back disorder.  Entrance and separation examinations for his periods of honorable service do not indicate a low back disorder.  However, service treatment records from his periods of honorable service show he was treated for back pain on two occasions in June 1968.  These records show he had been having intermittent low back pain for approximately eight years.  The diagnosis was muscular strain and he was ordered to two days of light duty.  He reported continuing pain in July and September 1968.

Treatment records from May 21, 1969 to November 20, 1975, his period of service characterized as dishonorable for VA purposes, indicate that the Veteran's back pain continued and was eventually diagnosed as spondylosis in August 1970.  He was put on a permanent profile.  A September 1972 treatment record indicates that the Veteran had had back pain for seven years and had been diagnosed with spondylolisthesis in 1969.  Notably, the Veteran had only one injury in service, noted as back strain due to injury unloading a vehicle in February 1970; however, his back pain had onset long before the incident.

An August 1986 private treatment record shows a continuing diagnosis of spondylolisthesis.  At that time the Veteran reported a history of pain dating back 15 to 20 years.  In October 1993, he was treated for a work-related back injury, which eventually required surgery.  Private medical providers noted that the Grade I isthmic spondylosis pre-existed his surgery.

In January 2010, the Veteran had a VA examination for his spine.  The examiner indicated review of the service treatment records, private treatment records, and VA records.  During the examination, the Veteran said he injured his back in 1969 while unloading boxes.  The examination report does not show he informed the examiner of his history of back pain dating back to his periods of honorable service or his eventual diagnosis of spondylosis.  Notably, x-ray reports show L5 spondylosis associated with grade 1 to 2 spondylolisthesis.  The examiner opined that the back disorder could not "be linked to a low back episode in the military that was not even significant to warrant surgery or any imaging."  The examiner found that the type of change in the Veteran's back is consistent with degeneration over multiple decades and not a specific traumatic event.  The examiner concluded that the Veteran's spondylosis was not related to or caused by his in-service low back injury.  In a March 2010 addendum, the examiner said the claims file had been reviewed but that the opinion was the same.

In this case, the Board finds that while the VA examiner claims to have reviewed the Veteran's claims file, the examiner clearly did not review any treatment records from the Veteran's periods of service.  Had the examiner reviewed the records, the examiner would have observed the Veteran's long history of intermittent back pain that had onset during his periods of honorable service and that the condition was eventually diagnosed as spondylolisthesis during his period of service characterized as dishonorable for VA purposes.

Per the VA examiner's observation that the type of change in the Veteran's back is consistent with degeneration over multiple decades and not a specific traumatic event, and considering the years of complaints and treatment of back pain during the Veteran's periods of honorable service, which was eventually diagnosed as spondylolisthesis, the Board finds that the Veteran should be given the benefit of the doubt that his spondylolisthesis had onset during his periods of honorable service and that the condition has persisted since that time.  Further, per the finding of the January 2010 radiologist, the Veteran's L5 spondylosis is associated with grade 1 to 2 spondylolisthesis.  Consequently, the Board finds that the Veteran should be given the benefit of the doubt that his current low back disorder, to include spondylosis and spondylolisthesis, had onset during his periods of honorable service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is granted.

B. Rash of the Lower Extremities

The Veteran seeks service connection for a rash of the lower extremities, to include as due to herbicide exposure.  Service treatment records do not show complaint or treatment of a rash of the lower extremities during service.  The first indication of a skin condition is noted in the September 2004 claim for service connection.  

The Veteran had a VA examination in October 2009.  The examiner reviewed the claims file.  During the examination, the Veteran said he served in Vietnam and was exposed to Agent Orange but that he could not recollect having had a rash or any treatment of a rash during service.  He said he had had a rash on his legs for about 10 years and that the rash appeared in the summer.  He described the rash as intermittent and itchy.  He treated the condition with calamine lotion.  The examiner observed patches of dry scaly lesions on the shins.

The examiner observed that service treatment records did not show complaint or treatment of a skin condition.  She also observed that the Veteran had not been prescribed medications to treat a skin condition.  Based on the review of the claims file and the physical examination, the examiner determined that it would be speculative to offer an opinion regarding the etiology of the skin condition.  She said it was difficult to diagnose the Veteran's skin condition since he had no active lesions.  Further, per the Veteran's statements and her review of the service treatment records, the skin condition did not have onset during service.

In March 2011, VA providers observed a small rash on the Veteran's lower right leg on the inner ankle.  The Veteran said the rash had onset about a month and a half prior to the evaluation.  Records show he was prescribed hydrocortisone cream in March and October 2011 for his rash.

The Veteran had another VA examination in October 2012.  The examiner reviewed the claims file and indicated that available treatment records did not note a skin condition as a problem or show prescription of medications for treatment of a rash.  The Veteran reported that after returning from Vietnam, a rash started appearing on his legs.  He said he has not sought medical treatment for the rash and treats it with over-the-counter ointments.

The examiner observed a fungal rash on the feet with onychomycosis of the toenails.  The report states that the condition had onset 20 years ago.  In the opinion, the examiner said the Veteran's claimed skin condition is at least as likely as not related to service based on the Veteran's report of having walked barefoot while stationed in Vietnam.  The examiner pointed out that his service treatment records did not show a diagnosis or treatment from the rash.

The Board has considered all of the evidence, including the Veteran's statements.  While treatment records are essentially negative for complaint or treatment of a rash on the lower extremities prior to 2004, the Board finds that the Veteran is competent to testify as to the onset of his rash since skin conditions can be observed by laypersons.  Based on the Veteran's observations and the opinion from the October 2012 VA examiner, the Board finds that Veteran should be given the benefit of the doubt that his rash of the lower extremities is related to his periods of honorable service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  The appeal is granted.

 
ORDER

Service connection for chronic back pain, status post lumbar fusion is granted.

Service connection for a skin rash of the lower extremities is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


